12/16/2020          Case 3:20-cv-00133-JCH      Document
                                     Scary Fox Mail               213-1
                                                    - Deposition in          Filed
                                                                    3:20-cv-133:     12/16/20
                                                                                 Exhibits             Page
                                                                                          and collateral issues 1 of 1



                                                                                            Jakub Madej <j.madej@lawsheet.com>



  Deposition in 3:20-cv-133: Exhibits and collateral issues
  Jakub Madej <j.madej@lawsheet.com>                                                                     Tue, Dec 8, 2020 at 6:46 PM
  To: Pat Noonan <PNoonan@ddnctlaw.com>

    Hi Pat,

    I hope your Tuesday is going well.

    First, I notice that you filed several motions seeking to stay the depositions scheduled for next week. Having carefully
    read your submissions, I cannot discern any issues that might require briefing. The Court has already held that
    discovery will proceed pending Yale's motion to dismiss. I construe these motions as an attempt to re-litigate issues
    that have been conclusively decided.

    I note, however, that I have no intention of presenting any deposition testimony in opposition to Yale's motion to
    dismiss. Doing so will be proper at summary judgment or trial. Given the backlog of jury trials in this District, what is
    Yale's position on having a bench trial, assuming that Judge Hall would agree to presiding over such a trial? I am also
    open to discuss a trial before a Magistrate Judge. The latter option would be helpful to the Court, too. I surmise that
    other available USMJ has not conducted many trials before, and the Court would gladly entertain such an opportunity.
    In any case, let me know what your clients' position is.

    Second, I am marking exhibits for the depositions. Would you like to receive paper copies before the actual
    depositions? If so, what address should I send them to? As a matter of courtesy, I am happy to cover all costs associated
    with this.

    Third, If you are concerned about how the manner in which the depositions will proceed, we may enter into an
    appropriate stipulation. I took the liberty of drafting one, please find it attached. But any negotiations as to the
    language of the stipulation is without prejudice to depositions proceeding at the time and manner as noticed.

    Regards,
    Jakub

    --
    Jakub Madej
    415 Boston Post Rd 3-1102 | Milford, CT 06460
    Phone: (203) 928-8486 | Fax: (203) 902-0070
    Email: j.madej@lawsheet.com | Website: www.lawsheet.com
    Click to schedule a meet-and-confer

    This email may contain confidential or privileged information that are legally protected from Hi disclosure. If you are not
    the intended recipient of this message or their agent, you must not use, disseminate, copy, or store this message or its
    attachments.

         Remote Deposition Stipulated Protocol and Proposed Order.pdf
         673K




https://mail.google.com/mail/u/0?ik=defacd363b&view=pt&search=all&permmsgid=msg-f%3A1685555679366627054&simpl=msg-f%3A16855556793…   1/1
